DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Withdrawn Claim Rejections
The rejection of claims 23, 25-31, 33-34, 38-40 and 42 under pre-AIA  35 USC § 103 (a) over HUGUET (US 2008/0031867 A1), in view of ISHIBASHI (WO 2008/084676 A1) (at par. 3-21 of the 03/31/2021 Office action), is withdrawn in light of the examiner’s amendment, and reasons for allowance, discussed below.
The rejection of claims 24 and 41 under pre-AIA  35 USC § 103 (a) over HUGUET, in view of ISHIBASHI , and further in view of BOST (US 2002/0098553 A1) (at par. 27-31 of the 03/31/2021 Office action), is withdrawn in light of the examiner’s amendment, and reasons for allowance, discussed below.

Rejoinder
Claims 23-51 as amended below, are allowable.  The restriction/election requirement made in the Office action dated December 03, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Terminal Disclaimer
Applicant’s electronic terminal disclaimers: 
U.S. Patent 10,052,288 to Lescure et al., matured from copending Application No. 15/641,665, approved on November 10, 2020; and
filed November 10, 2020 for U.S. Patent 9,968,562 to Lescure et al., matured from copending Application No. 13/580,144, approved on November 10, 2020;
are acknowledged.

EXAMINER’S AMENDMENT
Claims 23-51 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with SALVATORE J. ARRIGO (Reg. No. 46,063) on September 07, 2021.
The claims are amended as follows:
23.  (Currently Amended)  A formulation comprising:
- a core containing a composition consisting essentially of
- an external coating comprising an enterosoluble polymer formed around the core such that the activated charcoal is released from the formulation in a targeted part of the intestine.
[...]
25.  (Currently Amended)  The composition according to claim 23, wherein the amount of carrageenan is 
[...]
39.  (Currently Amended)  A formulation comprising:
a core consisting essentially of
an external coating which is formed around the core, said external coating being selected from the group consisting of anionic copolymers based on methylacrylate, methylmethacrylate and methacrylic acid.
[...]
43.  (Currently Amended)  A method for eliminating or reducing the side effects in the intestine of pharmaceutical agents, the method comprising administering an effective amount of the formulation according to claim 23 to a patient in need thereof.

44.  (Currently Amended)  The method according to claim 43, wherein the pharmaceutical agent is selected from the group consisting of antibiotics, antineoplastic agents, antiinflammatory compounds, inhibitors of interleukin-1, selective phosphodiesterase 4 inhibitors used for the treatment of Chronic [[o]]Obstructive Pulmonary Disease (COPD), and compounds having dual anti-inflammatory and anti-mitotic activities.
[...]
46.  (Currently Amended)  A method for eliminating or reducing the effects of bacterial or fungal toxins in the intestine, the method comprising administering an effective amount of the formulation according to claim 23 to a patient in need thereof.
[...]
48.  (Currently Amended)  A method for treating a disease selected from the group consisting of Chronic Kidney Disease (CKD), Inflammatory Bowel Diseases (IBDs), and Hepatic Encephalopathy, the method comprising administering an effective amount of the formulation according to claim 23 to a patient in need thereof.
49.  (Currently Amended)  A method for eliminating or reducing the amount of advanced glycation end products (AGEs), phenols, indols, nitric oxide, oxygen radicals, prostaglandins, leukotrienes, histamine, proteases, matrix metallo-proteinases or nitrogenous compounds, in the lower part of the intestine, the method comprising administering an effective amount of the formulation according to claim 23 to a patient in need thereof.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is HUGUET (US 2008/0031867 A1, Publ. Feb. 7, 2008; on 11/14/2018 IDS; hereinafter, “Huguet”) and ISHIBASHI (WO 2008/084676 A1, Publ July 17, 2008; on 11/14/2018; as evidenced by US 2010/0036002 A1, Publ. Feb. 11, 2010; hereinafter, “Ishibashi”).  Huguet is directed to site-specific intestinal delivery of adsorbents, alone or in combination with degrading molecules.  Huguet, title & abstract.  In this regard, Huguet teaches a pharmaceutical formulation with coated granules of activated charcoal (Huguet, par. [0091] & [0093]-[0096], Ex. 5), which features:
granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4), which relates to “activated charcoal” of independent claims 23 and 39;
wherein to the extent that Huguet DOES NOT TEACH “carrageenan” in the core as required by claim 39, it would be obvious to take Huguet’s granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) and to have incorporated carrageenan per Ishibashi (Ishibashi, par. [0132]) in order to obtain the advantage of a “polymeric thickener” that “is soluble or dispersible in water to increase viscosity, and that is pharmaceutically orally ingestible” (Ishibashi, par. [0130]), as well as a “polymeric thickener” that is suitable for formulations containing activated charcoal (Ishibashi, par. [0141]), thereby meeting the requirement of claim 39 for “a core comprising a mixture of activated charcoal and carrageenan”; and
an entero-soluble polymer coating of Eudragit® L30D55 (Huguet, par. [0094] & [0096]), which is substitutable for “Eudragit FS30D” (Huguet, par. [0049]), thereby relating to:
“an external coating comprising an enterosoluble polymer” of independent claim 23, and
“an external coating which is formed around the core, said external coating being selected from the group consisting of anionic copolymers based on methylacrylate, methylmethacrylate and methacrylic acid” of independent claim 39.
Huguet DOES NOT TEACH “carrageenan” in the core as required by independent claims 23 and 39.  To the extent that “carrageenan” is a known thickener suitable for pharmaceutical formulations, see the 03/31/2021 Office action at par. 7-8, which discusses US 2010/0036002 A1 by ishibashi et al.  However, par. [0063]-[0070] of the instant published application, US 2018/0369156 A1, discusses carrageenan as imparting advantageous flow characteristics, rigidity, firmness and minimum plasticity in forming a core with activated charcoal.  Relatedly, Ishibashi teaches activated charcoal as a suitable active ingredient (Ishibashi, par. [0174]) in a formulation for oral ingestion (Ishibashi, par. [0001]), which may contain carrageenan as a suitable thickener (Ishibashi, par. [0022]).  With regard to the use of carrageenan, Ishibashi teaches carrageenan in combination with carob bean gum as a polymeric thickener for producing a “good porous dry matrix preparation” versus a “gelling agent” such as agar or glucomannan that produces a “a brittle and easily collapsing gel”:
[0300]	From this result, it is clear that when a gelling agent that produces a brittle and easily collapsing gel, such as agar or glucomannan, is used, a mixed composition being prepared becomes brittle and easily collapsing, so that molding becomes difficult.  When a reagent that produces a viscous solution was used as the polymeric thickener, a good porous dry matrix preparation could be obtained in, for example, a system with guar gum, or a system with carrageenan and carob bean gum.
(Ishibashi, par. [0300]).  In contrast, the instant claims are drawn to a core “consisting essentially of” actiovated charcoal and carrageenan for advantageous flow characteristics, rigidity, firmness and minimum plasticity in forming a core specifically containing activated charcoal, and not further requiring carob bean gum, as taught by Ishibashi.  Thus, the instant claims are distinsuishable from Huguet and Ishibashi.  

Conclusion
Claims 23-51 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611